Title: Abigail Adams to John Adams, 17 September 1775
From: Adams, Abigail
To: Adams, John


     
      Braintree Sepbr. 16 i.e. 17 Sunday 1775
     
     I set myself down to write with a Heart depressed with the Melancholy Scenes arround me. My Letter will be only a Bill of Mortality, tho thanks be to that Being who restraineth the pestilence, that it has not yet proved mortal to any of our family, tho we live in daily Expectation that Patty will not continue many hours. A general putrefaction seems to have taken place, and we can not bear the House only as we are constantly clensing it with hot vinegar. I had no Idea of the Distemper producing such a state as hers till now. Yet we take all posible care by shifting her bed every day. Two of the children John and Charlss I have sent out of the house, finding it difficult to keep them out of the chamber. Nabby continues well. Tommy is better, but intirely striped of the hardy robust countanance as well as of all the flesh he had, save what remains for to keep his bones together. Jonathan is the only one who remains in the family but what has had a turn of the disorder. Mrs.
      Randle has lost her daughter, Mrs. Bracket hers, Mr. Thomas Thayer his wife. 2 persons belonging to Boston have died this week in this parish. I know of eight this week who have been buried in this Town.
     In Weymouth it is very sickly, but not Mortal. Dr. Tufts tells me he has betwen 60 and 70 patients now sick with this disorder. Mr. Thaxter has been obliged to go home as it was not posible for me to accommodate him. Mr. Mason came this week, but if he had been inclined I could not have taken him now. But the general Sickness in the Towns determined him to return home for the present. The dread upon the minds of people of catching the distemper is almost as great as if it was the small pox. I have been distress’d more than ever I was in my life to procure watchers and to get assistance.
     I hear Mr. Tudor has been dangerously sick, but is now upon the recovery. Mr. Wibird is very low indeed, scarcly able to walk a step. We have been 4 Sabbeths without any meeting. Thus does pestilence travel in the rear of War to remind us of our intire dependance upon that Being who not only directeth the arrow by day, but has also at his command the pestilence which walketh in Darkness. So uncertain and so transotory are all the enjoyments of Life that were it not for the tender connections which bind us here, would it not be folly to wish for a continuance here? I think I shall never be wedded to the World, and were I to loose about a Dozen of my dearest Connections I should have no further realish for Life.
     But perhaps I deceive my self, and know but little of my own Heart;
     
      “To Bear and Suffer is our portion here.”
     
     And unto him who mounts the Whirlwind and directs the Storm I will chearfully leave the ordering of my Lot, and whether adverse or prosperous Days should be my future portion I will trust in his right Hand to lead me safely thro, and after a short rotation of Events fix me in a state immutable and happy.
     You will think me melancholy. Tis true I am much affected with the distress’d Scenes around me but I have some Anxietyes upon my mind which I do not think it prudent to mention at present to any one. Perhaps when I hear from you, I may in my next Letter tell you. In the mean time I wish you would tell me whether the intercepted Letters have reachd Phyladelphia and what affect they have there. There is a most infamous versification of them I hear sent out. I have not been able to get it. As to politicks there seems to be a dead calm upon all sides. Some of the Tories have been sending out their children. Col. Chandler has sent out his children, and Mr. Winslow has sent out his daughter. People appear to be gratified with the remon­strance, address and petition, and most earnestly long for further intelegance.
     God helps them that help themselves as King Richard said and if we can obtain the divine aid by our own virtue, fortitude and perseverance we may be sure of releaf.
     Tomorrow will be 3 weeks since you left home in all which time I have not heard one word from you. Patience is a Lesson I have not to learn so can wait your own time, but hope it will not be long er’e my anxious heart is releaved. Adieu. I need not say how sincerely I am your affectionate
     
      Portia
     
    